                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION

GARLAND D. BUTLER                                                                PETITIONER

v.                                  No. 2:19-CV-02138

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                RESPONDENT

                                           ORDER

       The Court has received a report and recommendations (Doc. 14) from United States

Magistrate Judge Mark E. Ford. The Magistrate Judge recommends the Court deny the petition

(Doc. 1) for writ of habeas corpus under 28 U.S.C. § 2254. No objections have been filed and the

deadline to object has passed. The Court has carefully reviewed the report and recommendations

and agrees with the Magistrate Judge’s analysis. The report and recommendations is ADOPTED

IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the petition (Doc. 1) for writ of habeas corpus is

DENIED and this case is DISMISSED WITH PREJUDICE. Judgment will be entered separately.

       IT IS SO ORDERED this 25th day of March, 2020.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
